NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTONIO LUIS WILLIAMS,                          No.    18-17430

                Plaintiff-Appellant,            D.C. No. 5:17-cv-04050-LHK

 v.
                                                MEMORANDUM*
L. GAMBOA, M.D.; KIM KUMAR,

                Defendants-Appellees,

and

J. CHUDY; J. LEWIN,

                Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Antonio Luis Williams appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s ruling on cross-motions for

summary judgment. Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016).

We affirm.

      The district court properly granted summary judgment for defendants

because Williams failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent to his medical needs resulting from the

mass on his neck. See Toguchi v. Chung, 391 F.3d 1051, 1060-61 (9th Cir. 2004)

(holding deliberate indifference is a high legal standard requiring a defendant be

aware of and disregard an excessive risk to an inmate’s health).

      Contrary to Williams’s contentions, there was no basis for the district court

to enter default against defendants Drs. Kumar and Gamboa.

      We reject as meritless Williams’s contentions that the district court should

not have dismissed defendant Dr. Chudy because Williams voluntarily dismissed

him from the action.

      To the extent the district court erred by stating in its November 26, 2018

order that Williams did not oppose defendants’ motion for summary judgment and

by not explicitly ruling on Williams’s April 11, 2018 filing, these errors were

harmless.


                                          2                                   18-17430
Williams’s pending motions are denied.

AFFIRMED.




                                 3       18-17430